2013 UT App 217
_________________________________________________________

               THE UTAH COURT OF APPEALS

              BEL COURTYARD INVESTMENTS, INC.,
                    Plaintiff and Appellant,
                                v.
              JOSH WOLFE AND MAARIE ISAACSON,
        Defendants, Third‐party Plaintiffs and Appellees,
                                v.
                         MARK BELLINI,
             Third‐party Defendant and Appellant

                             Opinion
                        No. 20110483‐CA
                     Filed September 6, 2013

                Fourth District, Heber Department
                 The Honorable Derek P. Pullan
                         No. 090500534

            James H. Deans, Attorney for Appellants
        Erik A. Olson and Burton G. Davis, Attorneys for
                           Appellees

JUDGE STEPHEN L. ROTH authored this Opinion, in which JUDGES
    JAMES Z. DAVIS and CAROLYN B. MCHUGH concurred.


ROTH, Judge:

¶1      Bel Courtyard Investments, Inc. (BCI) and Mark Bellini
(collectively, the landlords) appeal the district court’s judgment in
favor of Josh Wolfe and Maarie Isaacson (the tenants) for forcible
detainer. We affirm and remand for calculation of attorney fees.
                 Bel Courtyard Investments v. Wolfe


                         BACKGROUND

¶2     In October 2009, BCI purchased a residence located in
Midway, Utah (the home), at a foreclosure sale after the owner
defaulted on a residential construction loan.1 Through a series of
conveyances, BCI transferred the home to the Michael J. and
Margaret M. Bellini Revocable Trust (the trust). Mark Bellini is the
president of BCI.

¶3      At the time of the purchase, the tenants lived in the home on
a month‐to‐month lease from the original owners. Bellini contacted
the tenants in October 2009 to negotiate a mutually acceptable
move‐out date, but the parties could not reach an agreement. BCI
subsequently served the tenants with a five‐day notice to terminate
their tenancy that took effect on October 25, 2009.

¶4     Three days later, BCI filed an unlawful detainer suit against
the tenants and moved the district court for leave to serve the
complaint and summons by mail. The district court denied the
motion without prejudice because BCI did not support the motion
by affidavit as required by rule 4 of the Utah Rules of Civil
Procedure, see Utah R. Civ. P. 4(d)(4)(A). BCI filed a motion to
reconsider on November 16, 2009, submitting the affidavit of a
process server who stated his belief that the tenants were avoiding
service and claimed to “have made 3 trips to the address given and
[the tenants] [were] either never home or [would] not come to the


       1
         “On appeal from a bench trial, we view the evidence in a
light most favorable to the trial court’s findings, and therefore
recite the facts consistent with that standard.” Alvey Dev. Corp. v.
Mackelprang, 2002 UT App 220, ¶ 2, 51 P.3d 45 (citation and
internal quotation marks omitted). Generally, findings of fact
that a party fails to challenge on appeal are accepted as true.
Martinez v. Media‐Paymaster Plus/Church of Jesus Christ of Latter‐
day Saints, 2007 UT 42, ¶¶ 18–20, 164 P.3d 384; Davis v. Young,
2008 UT App 246, ¶ 13, 190 P.3d 23.




20110483‐CA                      2                2013 UT App 217
                Bel Courtyard Investments v. Wolfe


door.” What the process server did not tell the court, however, was
that he had made the three attempts over just two days, once on
October 27, 2009, and twice the next day. Further, BCI knew as
early as November 2, 2009, that the tenants’ mailing address was
in Lehi, Utah, and that the tenants could not receive mail at the
home because they had no mailbox there.2

¶5      The district court granted the motion, unaware of these
facts, and the clerk of court mailed the summons and complaint to
the home on November 16, 2009. Perhaps as a precaution, BCI also
posted a copy of the complaint and summons at the home on
November 21, 2009, even though the district court’s order did not
authorize this method of service.

¶6      The tenants did not receive the summons or complaint by
mail and filed no response; BCI moved for a default judgment. The
district court entered judgment and issued an order of restitution
(the restitution order) on November 25, 2009. BCI served the
restitution order on the tenants, and two days later Bellini emailed
Wolfe:

       I am done playing games with you. The party is over.
       If you are not out by Saturday[, November 28, 2009,]
       at 6:30 p.m., you will be removed physically by the
       Sheriff. We will hire a moving company to carefully
       move your items to a storage unit for 30 days. You
       will then be charged for moving and storage of your
       items. If you do not reimburse us for the expenses we




       2
        The district court’s findings of fact, which the landlords
have not challenged on appeal, state that BCI had notice “[a]s
early as November 2, 2010,” that the tenants’ mailing address
was in Lehi, Utah. In the context of the court’s chronological
summary of the case and the other findings of fact, it is clear that
the correct date is November 2, 2009, not 2010.




20110483‐CA                      3                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


       incur to move and store your items, we will sell
       everything and keep the proceeds as reimbursement.

Before the scheduled eviction, the tenants notified Bellini of their
belief that the Protecting Tenants Against Foreclosure Act (the
PTFA)—a federal statute that regulates the effect foreclosure of a
federally related loan can have on the property’s current
tenants—entitled them to ninety days notice to quit instead of five.
See 12 U.S.C. § 5220 note (Supp. V 2011) (Effect of Foreclosure on
Preexisting Tenancy). The next day on November 28, Bellini,
accompanied by a deputy sheriff, took possession of the home with
the tenants’ personal property still inside and changed the locks.
The tenants filed an answer and counterclaim with the district
court on November 30, 2009, and moved to set aside the default
judgment. The district court granted the tenants’ motion, holding
that BCI’s attempt to serve the tenants was constitutionally
deficient. However, the court allowed Bellini to retain possession
of the home on a $12,000 cash bond.

¶7     In March 2010, the tenants filed an amended answer,
counterclaim, and third‐party complaint3 that asserted new claims
against Bellini, including forcible detainer. Bellini was personally
served, and his attorney signed a stipulation five days before trial
that Bellini would respond to the amended counterclaim and third‐
party complaint. Bellini appeared at trial, testified on behalf of BCI,
and, according to the district court, “had a full and fair opportunity
to defend, both as president of BCI and in his personal capacity.”
The district court found that Bellini litigated the merits of the case
and never objected to the court’s personal jurisdiction over him.




       3
       Although the tenants originally designated their
amended pleading as “Amended Answer, Counterclaim, and
Cross‐Claim of Josh Wolfe and Maarie Isaacson,” they asserted
claims against a new party, Bellini, in what was really a third‐
party complaint. See generally Utah R. Civ. P. 13; id. R. 14.




20110483‐CA                       4                 2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


¶8     At trial, the district court dismissed BCI’s own unlawful
detainer action for lack of standing because the company had
conveyed the home to the trust just after the lawsuit was filed and
never moved to substitute the trust as the real party in interest. The
court also determined that BCI failed to give the tenants the
requisite ninety‐day notice to quit required under the PTFA.
Finally, the court awarded the tenants damages for forcible
detainer, finding that (1) the landlords “knew when they acquired
possession that their legal right to do so under the PTFA was
contested,” and (2) the landlords were aware that “[the tenants]
had no mailbox [at the home] and . . . used a mailing address in
[Lehi, Utah]” when BCI moved for alternative service by mail
addressed to the home. As a result, the court held, “[t]he fact that
BCI and Mark Bellini had a signed court order of restitution in
hand does not absolve them of liability.” The landlords now
appeal.



            ISSUES AND STANDARDS OF REVIEW

¶9     On appeal, Bellini argues that he cannot be held liable for
forcible detainer because the district court lacked personal
jurisdiction over him. Specifically, he argues that because he never
made a formal appearance submitting to the court’s jurisdiction, he
had “no notice he was on trial . . . and did not have an adequate
opportunity to respond to the claims made against him.” Whether
the district court had personal jurisdiction is a question of law,
which we review for correctness. Pohl, Inc. of Am. v. Webelhuth, 2008
UT 89, ¶ 8, 201 P.3d 944.

¶10 In addition, BCI and Bellini together appeal the district
court’s forcible detainer judgment on its merits. They argue that
even if service of process by mail was constitutionally defective,
BCI was entitled to act “on the then valid [restitution order]”
without risk of liability. In short, they maintain, “[n]o forcible
detainer can be committed when there is an order of restitution
enforced, even when the court later determines it committed error




20110483‐CA                       5                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


in issuing the order of restitution.” We review the district court’s
findings of fact for clear error and its legal conclusions for
correctness. Supernova Media, Inc. v. Pia Anderson Dorius Reynard &
Moss, LLC, 2013 UT 7, ¶ 13, 297 P.3d 599. The landlords also argue
that they did not violate Utah’s forcible detainer statute because
there were no “acts of menace or violence” involved in their taking
possession of the property. We review the district court’s
application of the forcible detainer statute to the facts of this case
for abuse of discretion. See Bonnie & Hyde, Inc. v. Lynch, 2013 UT
App 153, ¶ 13 (citing Aris Vision Inst., Inc. v. Wasatch Prop. Mgmt.,
Inc., 2005 UT App 326, ¶ 16, 121 P.3d 24, aff’d, 2006 UT 45, 143 P.3d
278).



                             ANALYSIS

¶11 We conclude that the district court properly exercised
jurisdiction over Bellini. We also hold that the landlords’ lack of
candor in procuring the restitution order prevents them from using
it as a shield against liability for forcible detainer.

   I. The District Court Had Personal Jurisdiction over Bellini.

¶12 In support of his argument that the district court lacked
personal jurisdiction, Bellini cites Arbogast Family Trust v. River
Crossings, LLC, 2010 UT 40, 238 P.3d 1035. The issue in Arbogast was
what actions a party must take to “appear” under rule 5(a) of the
Utah Rules of Civil Procedure. Id. ¶¶ 16–17. Rule 5(a) entitles any
party who has made a formal appearance to receive notice of “all
pleadings and papers” filed in the litigation. Utah R. Civ. P. 5(a)(1),
(a)(2)(B). In resolving the issue, the Utah Supreme Court held that
a party must make a formal filing or submission to a district court
in order to “appear” for purposes of rule 5(a). Arbogast, 2010 UT 40,
¶¶ 33–34. Bellini argues that because he never filed an answer or
other formal submission with the court in his individual capacity,
“he made no appearance to grant the district court jurisdiction over
him.”




20110483‐CA                       6                 2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


¶13 Arbogast, however, does not control the result in this case
because whether a party has triggered its right to notice under
rule 5(a) is analytically distinct from the broader issue of personal
jurisdiction presented here. “It is axiomatic that a court acquires
power to adjudicate by proper service of process[,] which imparts
notice that the defendant is being sued and must appear and
defend or suffer a default judgment.” Meyers v. Interwest Corp., 632
P.2d 879, 880 (Utah 1981). Indeed, “‘it is service of process, not
actual knowledge of the commencement of the action, which
confers jurisdiction.’” Saysavanh v. Saysavanh, 2006 UT App 385,
¶ 25, 145 P.3d 1166 (quoting Murdock v. Blake, 484 P.2d 164, 167
(Utah 1971)). But even where a party has not been adequately
served with process, a defect in service can be waived if the party
makes a general appearance. See Chen v. Stewart, 2004 UT 82, ¶¶ 66,
70, 100 P.3d 1177; see also Barber v. Calder, 522 P.2d 700, 702 n.4
(Utah 1974). Utah courts have recognized that “an appearance by
the defendant for any purpose except to object to personal
jurisdiction constitutes a general appearance.” Barlow v. Cappo, 821
P.2d 465, 466 (Utah Ct. App. 1991) (emphasis omitted); see also RM
Lifestyles, LLC v. Ellison, 2011 UT App 290, ¶ 20, 263 P.3d 1152
(noting that defendants who “argue[d] the merits . . . waiv[ed] any
argument related to lack of personal jurisdiction”).

¶14 Accordingly, in Chen v. Stewart, 2004 UT 82, 100 P.3d 1177,
the Utah Supreme Court affirmed the grant of a preliminary
injunction against a defendant who had not been joined as a party
prior to the injunction proceedings. See id.¶¶ 65, 72. The court held
that because the defendant voluntarily entered a notice of
appearance through counsel and was substantively involved in the
early stages of the proceedings, she waived any right to challenge
personal jurisdiction. Id. ¶¶ 64–71. Similarly, in Barlow v. Cappo, 821
P.2d 465 (Utah Ct. App. 1991), we held that a litigant waived
personal jurisdiction by filing a motion to dismiss for forum non
conveniens. Id. at 466. We noted that “because [the litigant’s]
arguments did not pertain to the court’s personal jurisdiction, . . .
[he] conceded jurisdiction and submitted himself to the jurisdiction
of the court.” Id. at 467.




20110483‐CA                       7                 2013 UT App 217
                 Bel Courtyard Investments v. Wolfe




¶15 Like the defendant in Chen, Bellini, as president of BCI, had
been involved in the litigation since its inception. He also knew as
early as December 2009 that the tenants intended to assert claims
against him at trial. And just as the defendants in both Chen and
Barlow appeared in court, requested relief, and never raised an
objection to personal jurisdiction, the district court here found that
Bellini “litigated the merits,” “never objected to . . . jurisdiction,”
and “had a full and fair opportunity to defend [against the tenants’
claims] . . . in his personal capacity.” Additionally, unlike in Chen
where the court asserted jurisdiction despite a defect in service,
here Bellini himself admits he was properly served before trial. See
Utah R. Civ. P. 4(b)(ii) (“In any action brought against two or more
defendants on which service has been timely obtained upon one of
them, the plaintiff may proceed against those served, and the
others may be served or appear at any time prior to trial.”).
Consequently, Bellini voluntarily submitted to the district court’s
jurisdiction, and the district court did not err when it issued a
judgment against him individually.

II. The District Court Did Not Err in Awarding Judgment to the
                  Tenants for Forcible Detainer.

¶16 The landlords’ arguments challenging the district court’s
forcible detainer judgment are also unpersuasive. First, the
landlords cannot rely on the restitution order as a shield to liability
where they failed to disclose material facts to the district court and
thereby undermined the rule meant to ensure that alternative
process is adequate. Second, the district court’s findings of
fact—which the landlords do not challenge on appeal—provide
adequate support for a forcible detainer judgment. We therefore
affirm the district court’s judgment on this issue.

¶17 The landlords cannot rely on the restitution order to protect
them from liability. Unlawful detainer is “a summary proceeding”
that provides “a severe remedy.” Parkside Salt Lake Corp. v. Insure‐
Rite, Inc., 2001 UT App 347, ¶ 18, 37 P.3d 1202 (citation and internal




20110483‐CA                       8                 2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


quotation marks omitted). Consequently, Utah courts have
required strict compliance with the unlawful detainer statute to
carry out the legislature’s goal of “quickly and clearly resolving
conflicts over lawful possession of property between landowners
and tenants.” Osguthorpe v. Wolf Mountain Resorts, LC, 2010 UT 29,
¶ 22, 232 P.3d 999. More importantly, requiring strict compliance
“obviate[s the temptation to] resort to self‐help and violence,”
Lindsey v. Normet, 405 U.S. 56, 71 (1972), and prevents landlords
from disturbing actual possession of property “except by legal
process,” Kassan v. Stout, 507 P.2d 87, 89 (Cal. 1973) (in bank)
(internal quotation marks omitted).

¶18 Given the fast pace of unlawful detainer proceedings and
the nature of the interests at stake, it is essential that the judicial
process leading to eviction be as well informed and reliable as
possible. For this reason, some courts have concluded that resort to
legal process alone will not protect landlords from forcible detainer
liability where there is a significant underlying irregularity
implicating the integrity of the process. Compare Glass v. Najafi, 92
Cal. Rptr. 2d 606 (Ct. App. 2000), with Bedi v. McMullan, 206
Cal. Rptr. 578 (Ct. App. 1984). For example, in Bedi, the California
Court of Appeals reversed the trial court’s dismissal of a forcible
detainer claim against a landlord who had a marshal execute an
eviction order that the landlord knew had been set aside. 206
Cal. Rptr. at 579. The court held that a landlord “who forcibly
enters and detains real property under an invalid” order “is in no
better position than any other landlord engaged in forceful self
help.” Id. By contrast, in Glass, the court held that a landlord was
not liable for forcible detainer even though he evicted tenants
under a writ of possession later declared invalid. 92 Cal. Rptr. 2d at
608, 610. Distinguishing Bedi, the Glass court noted that the
landlord had “proceeded in accordance with orderly judicial
processes” and acted “in reliance on a properly issued order.” Id.
at 610. Both cases “recognized the absurdity of a tenant suing a
former landlord for . . . forcible detainer when the alleged
offending conduct involved the legitimate, non‐fraudulent use of
judicial proceedings,” see Munoz v. MacMillan, 124 Cal. Rptr. 3d




20110483‐CA                       9                 2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


664, 655 (Ct. App. 2011) (emphasis added); see also Prenatt v. G.W.
Williams Co., No. C038139, 2002 WL 2013389, at *4 (Cal. Ct. App.
Sept. 4, 2002) (“While a landlord who takes and withholds
possession of property from a tenant pursuant to a writ of
possession he knows to be invalid may be acting unlawfully, a
landlord who takes and holds possession pursuant to a writ of
possession that is only later determined to be invalid based on legal
error by the court is not.” (emphasis added)).4

¶19 We are persuaded that under the circumstances of this case,
the landlords are not entitled to invoke the court’s restitution order
as a shield against forcible detainer liability. The district court’s
findings of fact establish that the landlords failed to disclose
material facts that called into question not only their entitlement to
an order of alternative service but also whether the alternative
service they convinced the court to authorize was “reasonably
calculated, under all the circumstances, to apprise the [tenants]” of
the eviction proceeding, Utah R. Civ. P. 4(d)(4)(B). Alternative
service is justified “[w]here the identity or whereabouts of the
person to be served are unknown and cannot be ascertained


       4
        Some jurisdictions appear to have adopted a bright‐line
rule that subjects landlords to forcible detainer liability any time
a court issues an order of restitution and later determines that
the order is invalid. See, e.g., Bucket Shoppes Ltd. v. Mayer, 319
N.Y.S.2d 894, 895–96 (Sup. Ct. 1970) (holding that a tenant was
entitled to damages when an order of restitution was invalidated
after the tenant’s eviction). In fact, the district court relied on a
venerable Utah case that seems to support such an approach, but
the facts of the case were troubling in other ways that may have
affected the outcome. See Marks v. Culmer, 24 P. 528, 529–30
(Utah Terr. 1890) (holding that tenants could receive damages
for wrongful eviction where the landlord acted on an order of
restitution that was later held invalid on jurisdictional grounds).
As explained in more detail infra ¶¶ 19–22, we need not adopt
such a broad rule here.




20110483‐CA                      10                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


through reasonable diligence . . . or where there exists good cause
to believe that the person to be served is avoiding service of
process.” Id. R. 4(d)(4)(A). While rule 4 “does not require a plaintiff
to exhaust all possibilities to locate and serve a defendant,” it does
“require more than perfunctory performance,” and a plaintiff
cannot “turn[] a blind eye” to readily available information. Jackson
Constr. Co. v. Marrs, 2004 UT 89, ¶¶ 19–20, 100 P.3d 1211 (citation
and internal quotation marks omitted). A plaintiff who “‘stops just
short of the place where if [he] . . . continued might reasonably be
expected to uncover an address’” has not exercised reasonable
diligence and is not entitled to an order authorizing alternative
service. Bonneville Billing v. Whatley, 949 P.2d 768, 775 (Utah Ct.
App. 1997) (quoting Parker v. Ross, 217 P.2d 373, 379 (Utah 1950)
(Wolfe, J., concurring specially)).

¶20 As we have already discussed, BCI moved the district court
to authorize alternative service based on an affidavit suggesting
that the tenants were avoiding service without revealing that the
service attempts had been during daytime hours over only two
consecutive days. In addition, the landlords requested service by
mail to an address where they knew the tenants had no mailbox,
while at the same time failing to disclose the Lehi mailing address
the tenants had given them. When the tenants then failed to
respond, BCI obtained a default judgment and restitution order
knowing that the tenants contested BCI’s right to do so under the
PTFA. Having procured the order through a process that involved
material nondisclosure at a significant stage of the proceedings,
BCI cannot rely on the resulting order of restitution as a shield
against forcible detainer liability. See id. at 773 (“[I]f a plaintiff
falsely avers or intentionally misleads a court to believe that he or
she has exercised . . . diligence when he or she has not done so, the
court, although at the time appearing to have jurisdiction, never
had jurisdiction . . . .”); see also Martin v. Nelson, 533 P.2d 897, 897
(Utah 1975) (holding that a trial court had no jurisdiction when
based on a “wittingly or unwittingly falsified” statement of a
process server). Like the landlord in Bedi, the landlords’ lack of
candor places them in “no better position than any other landlord




20110483‐CA                       11                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


that engages in forceful self help,” 206 Cal. Rptr. at 579. We
therefore conclude that the court’s restitution order cannot be used
to shield the landlords from liability for forcible detainer.

¶21 Without that shield, the district court’s findings of fact
support the conclusion that the landlords committed forcible
detainer. Forcible detainer occurs when (1) one party “hold[s] and
keep[s] by force, or by menaces and threats of violence, the
possession of any real property, whether acquired peaceably or
otherwise,” Utah Code Ann. § 78B‐6‐801(2)(a) (LexisNexis 2012),
and (2) the tenant is “peaceably in the actual possession at the time
of the forcible entry, or was entitled to the possession at the time of
the forcible detainer,” id. § 78B‐6‐809(1). A landlord who “turns a
tenant in peaceable possession out by means of force, fraud,
intimidation, stealth, or by any kind of violence . . . makes himself
liable to that tenant for damages.” Freeway Park Bldg., Inc. v. Western
States Wholesale Supply, 451 P.2d 778, 781 (Utah 1969). And under
the statute, “[t]his is true even if that tenant’s possession is
wrongful.” Pentecost v. Harward, 699 P.2d 696, 700 (Utah 1985). This
court has previously held that a landlord committed forcible
detainer when he wrongfully changed locks and threatened to call
the police if his tenant did not leave the premises. See Aris Vision
Inst., Inc. v. Wasatch Prop. Mgmt., Inc., 2005 UT App 326, ¶¶ 23–24,
121 P.3d 24, aff’d, 2006 UT 45, 143 P.3d 278.

¶22 Here, the district court found that the landlords mailed the
complaint and summons for unlawful detainer to the home on
November 16, 2009, and obtained a default judgment and
restitution order against the tenants on November 25. Two days
later, Bellini told the tenants that BCI was “done playing games”
and, like the landlord in Aris, threatened to have the tenants
“physically removed by the Sheriff” if they did not vacate the home
and also threatened to remove personal property and sell it to
reimburse the landlords’ expenses. Then on November 28, Bellini
went to the home, accompanied by a deputy sheriff, to follow
through on his threat by evicting the tenants and locking them out
of the property. Wolfe was at the home when Bellini and the




20110483‐CA                       12                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


deputy sheriff arrived. Bellini changed the locks, took possession
of the home with the tenants’ personal property still inside, and
paid a moving company to move the tenants’ personal property to
a storage unit. Prior to the eviction, the tenants had notified BCI of
their belief that the PTFA required a ninety‐day notice to quit. And,
as we have already discussed, BCI obtained the restitution order by
means of a default process that began with an alternative service
order that it obtained without disclosing material information to
the court.

¶23 The landlords argue that even though “there may have been
animosity between [themselves] and [the tenants,] . . . [the
landlords’] acts did not go towards holding and keeping the
[home] from [the tenants] for a forcible detainer claim.” But the
landlords do not challenge in any meaningful way the district
court’s factual findings, arguing only in conclusory fashion that
“[t]here were no acts of menace or violence . . . at the time the
[restitution order] was enforced.” Mere assertions, however, are
insufficient to challenge a district court’s factual findings on
appeal, see Wilson Supply, Inc. v. Fradan Mfg. Corp., 2002 UT 94, ¶ 21,
54 P.3d 1177, and we may accept unchallenged findings of fact as
true, see Martinez v. Media‐Paymaster Plus/Church of Jesus Christ of
Latter‐day Saints, 2007 UT 42, ¶¶ 18–20, 164 P.3d 384. Because the
court’s findings of fact adequately establish that the landlords took
possession of the home under threat of force while the tenants were
in peaceable possession, we affirm the district court’s forcible
detainer judgment against them.



                          CONCLUSION

¶24 We conclude that the district court had personal jurisdiction
over Bellini. We also conclude that the district court did not err in
granting the forcible detainer judgment in the tenants’ favor.
Finally, because the district court awarded attorney fees to the
tenants below, they are also entitled to recover their reasonable
attorney fees incurred on appeal. See Butters v. Herbert, 2012 UT




20110483‐CA                       13                2013 UT App 217
                 Bel Courtyard Investments v. Wolfe


App 329, ¶ 20, 291 P.3d 826 (“It has long been accepted that statutes
authorizing attorney fee awards include attorney fees on appeal.”).
We therefore affirm the district court’s judgment and remand for
determination of the amount of the tenants’ attorney fees incurred
on appeal.




20110483‐CA                      14               2013 UT App 217